IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-41386
                           Summary Calendar

UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JAVIER GARCIA-GOMEZ,
                                          Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-98-CR-252-1
                          - - - - - - - - - -
                             June 28, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Javier

Garcia-Gomez has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Garcia-Gomez has filed a

response to this brief stating that he would like his sentence to

be reduced but does not know of a legal basis for doing so.      Our

independent review of the brief, the record, and the response

discloses no nonfrivolous issue for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.